Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Defendant appeals from a judgment convicting him of a violation of probation and sentencing him to a term of imprisonment of l1/s to 4 years. Defendant’s assigned appellate counsel has moved to be relieved of his assignment pursuant to People v Crawford (71 AD2d 38). Our review of the record reveals that several non-frivolous issues exist, including whether the declaration of delinquency was filed after expiration of defendant’s five-year *843probationary term; whether the probationary term continued and expired after County Court accepted the admission by defendant that he violated probation and before the court revoked probation and sentenced defendant; whether the adjournment of sentencing conditioned upon participation in an alcohol treatment diversion program while under the supervision of the Probation Department constituted unauthorized "interim probation”; and whether the sentence is harsh or excessive. Consequently, we relieve counsel of his assignment and assign new counsel to brief those issues, as well as any other issues that counsel’s review of the record may disclose (see, People v Lake, 172 AD2d 1051; People v Charnock, 163 AD2d 872). (Appeal from Judgment of Genesee County Court, Morton, J.— Violation of Probation.) Present — Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.